Citation Nr: 9903553	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes due to nonservice-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which denied the claim for nonservice-
connected pension benefits.  In that decision, VARO rated the 
following conditions:  History of defective visual acuity, 
chronic stomach disability, low back syndrome with arthritis, 
schizoaffective disorder, left knee sprain, emphysema, 
cirrhosis of the liver, and neurodermatitis.

In February 1998, the Board remanded this case for further 
evidentiary development to include VA examinations.  At that 
time, we noted that the appellant underwent a cardiology 
examination in December 1996 for chest pain and, although a 
graded exercise tolerance test was recommended to rule out 
ischemic heart disease, this test was not scheduled and chest 
pain was not considered by VARO; also we noted that a 
pulmonary function test conducted in December 1996 showed 
incomplete results and was silent for an interpretation of 
the results, and that a specialized eye examination had not 
been conducted.

In April 1998, the appellant was scheduled for the VA 
examinations requested by the Board.  However, he failed to 
report for these examinations according to a computer 
printout associated with the claims folder.  While it appears 
that the appellant was scheduled for VA examinations, it is 
unclear whether or not he was actually notified of these 
examinations at his last known address of record.  A copy of 
the notice to the appellant of the scheduled examinations is 
not of record.  To ensure full compliance with due process 
requirements, VARO should again undertake action to have the 
appellant scheduled for the necessary VA examinations.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  A copy of the 
notice of the scheduled examinations should be associated 
with the claims folder.

The appellant is cautioned that a veteran for whom an 
examination has been scheduled is required to report for the 
examination and that a veteran's claims must be denied if he 
fails to report, without good cause, for a scheduled 
examination.  38 C.F.R. §§ 3.326 and 3.655(b)(1998).

This case is REMANDED to VARO for the following action:

1.  VARO should schedule the appellant 
for specialized VA examinations to 
determine the existence and severity of 
the claimed disorders in accordance with 
the VA Physician's Guide for Disability 
Evaluation Examinations.  A copy of the 
notice to appellant of the scheduled 
examinations at his last known address of 
record should be associated with the 
claims folder.  The claimed disorders 
include a visual acuity defect, 
gastrointestinal disorder, low back 
disability, left knee disorder, chronic 
obstructive pulmonary disease and 
emphysema, cirrhosis of the liver, skin 
condition of the feet, cardiac condition, 
and psychiatric condition.

2.  The claims folder must be reviewed by 
each examiner prior to the examination.  
All abnormalities, including complaints 
of pain and limitation of motion should 
be reported.  In their respective fields, 
the examiners should identify the 
etiology of the appellant's complaints 
and the severity thereof.  Specifically, 
the examiners should indicate whether a 
particular condition shown on the current 
examination is secondary to alcohol 
abuse.  On VA psychiatric examination, 
the examiner must assign a Global 
Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), 
explain what the assigned score 
represents, and indicate whether or not 
any psychiatric disorder shown on the 
current examination is secondary to 
alcohol abuse.  A complete rationale for 
any opinion expressed must be provided.

3.  Thereafter, VARO should undertake 
adjudicatory action to assign disability 
ratings to all of the disabilities 
enumerated, including any of those not 
previously evaluated, and in view of the 
new evidence added to the claims folder 
since the last formal adjudication by 
VARO.  A new rating decision should be 
prepared to ensure that each of his 
chronic disabilities has been assigned a 
rating.

4.  VARO should consider the issue 
discussing the application of the 
"average person" test set forth in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§ 4.15 and the "unemployability" 
standard of the provisions of 38 C.F.R. 
§ 4.17.  Under the latter criteria, it 
may be shown that the appellant is 
unemployable as a result of a lifetime 
disability.  When the percentage 
requirements of 38 C.F.R. § 4.16 are met, 
and the disabilities are of a permanent 
nature, a rating of permanent and total 
disability will be assigned if the 
appellant is found to be unable to follow 
substantially gainful employment by 
reason of such disability.

5.  If appropriate, VARO should consider 
38 C.F.R. § 3.321(b)(2).  A permanent and 
total disability evaluation for pension 
purposes may be assigned under this 
provision where a basically eligible 
veteran fails to meet the disability 
percentage requirements, but is found to 
be unemployable by reason of disability 
or disabilities, age, occupational 
background, and other related factors.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Veterans Appeals (the 
Court) for additional development or other appropriate action 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 
(West 1991 & Supp. 1996) (History and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs all VAROs to provided expeditious handling of all 
cases that have been remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -

